Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections of claims 3-4, 7-8, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by each of Enza Zaden (October 2017, “Red Amber (E26C.00036)”, http://webkiosk.enzazaden.com/leaflet- watermelon-red-Amber-2018/59618782), Ernest et al (2018, Seedless Watermelon Trials 2017, University of Delaware Cooperative Extension, https://sites.udel.edu/weeklycropupdate/?p=1 1482), and Guan (2018, Top Performing Watermelon Varieties in the 2017 Indiana Watermelon Variety Trial, Purdue University, https://vegcropshotline.org/article/top-performing-watermelon-varieties-in- the-2017-indiana-watermelon-variety-trial/) are withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 3-4, 7-8, 11-13, and 16-17 under 35 U.S.C. 103(a) as being unpatentable over Enza Zaden (October 2017, "Red Amber (E26C.00036)", http://webkiosk.enzazaden.com/leaflet-watermelon-red-Amber-2018/59618782) in view of deGroot (2016, US 9,408,354) is withdrawn in light of Applicant’s cancellation of the claims.
The provisional rejection of claims 3-4, 7-8, 11-13 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12 and 14 of copending Application No. 16/998,768 is withdrawn in light of Applicant’s cancellation of the claims.

Claims 1-2, 5-6, 9-10 and 14-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662